DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-12, and 14-19 are pending and examined herein per Applicant’s 08/12/2021 filing.
Claims 1, 8, and 15 are amended.  Claims 6, 13, and 20 are canceled.

Response to Amendment
Applicant’s amendments to specification paragraph 14 are sufficient to overcome the specification objection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. 
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive.   Applicant make the following arguments:
Garden in view of Estelle does not teach or suggest at least “receiving, by the one or more processors of the computer system, sensed order checkpoint information related to a predetermined checkpoint associated with each of the 
Respectfully, this argument is directed to newly amended limitations, while the limitations are similar to prior rejected and now canceled claim 6, 13, and 20 they are not exact roll-up of the limitations.  These new limitations are fully addressed in the updated rejection below.  
The references [Piera-Eroles] cited in the rejection of these previously presented dependent claims (now canceled) fail to teach or suggest detecting a sub-optimized task fulfillment workflow from sensed order checkpoint information. In other words, the present Application teaches a process where a variety of different tasks need to be completed to fulfill the order (1.e. an automated food preparation process). Moreover, the claimed order fulfillment includes a plurality of different tasks fulfiller’s including the automated preparation device. Remarks p. 17.
Applicant’s arguments with respect to claim(s) previously rejected over Piera-Eroles have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at specification [82] states “It is understood that the types of computing devices 54A, 54B, 54C and 54N shown in FIG. 7” these reference signs are shown in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130 of fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At least the independent claims have been amended to include the term “fulfillers” e.g. “a sub-optimized task fulfillment workflow related to tasks fulfilled by a plurality of different fulfillers from the sensed order checkpoint information”, see claim 1.  Fulfillers is not used in or defined by the specification.  For purposes of examination the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method (processor); claims 8-14 are to a computer system (machine); and claims 15-20 are to a computer program product (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to be directed by an abstract idea.  Specifically the abstract idea of mental processes. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
bold italics:
1. A method of automated order fulfillment, the method comprising: 
identifying, by one or more processors of a computer system, an order placed by a customer that includes preparation of at least one item included in the order at a physical location, where in the order is included in a plurality of orders comprising a workflow process at the physical location; 
receiving, by the one or more processors of the computer system, sensed order preparation information from at least one sensor at the physical location, the sensed order preparation information related to the order; 
receiving, by the one or more processors of the computer system, sensed order checkpoint information related to a predetermined checkpoint associated with each of the plurality of orders occurring in parallel from the at least one sensor at the physical location;
analyzing, by the one or more processors of the computer system, the sensed order checkpoint information;
detecting, by the one or more processors of the computer system, a sub-optimized task fulfillment workflow related to task fulfillment workflow related to tasks fulfilled by a plurality of different fulfillers from the sensed order checkpoint information;
generating, by the one or more processors of the computer system, an updated workflow process that optimizes completion of a plurality of orders including the order by generating a set of modified tasks for at least one automated order preparation device using alternate methods from the workflow process based at least in part on the received sensed order preparation information; and 
providing, by the one or more processors of the computer system, at least a portion of the set of modified tasks to the at least one automated order preparation device.

The claims are to order placement and fulfillment, which is found to be commercial interactions inclusive of sales activities or behaviors – an abstract idea.  As claimed the step are actions that automate mental processes. Where the mental 
The MPEP give examples of cases that the courts have found the abstract idea of a mental process, which includes the use of physical aids to perform a mental step.  Where the claims are drawn to determining the next task in a workflow process, without actually carrying out of the task.   In Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, see MPEP2106.04(a)(2)(III)(C)(3).
Like Berkheimer, here the claim uses sensor and a processor to determine what the next task in the process should be – a mental process. Where the mental processes include identifying (observation), analyzing (evaluating), detecting (judgement), and generating (opinion). The specification at [34] gives the example of “generat[ing] a workflow that optimizes completion of a plurality of orders by generating a set of modified tasks. This may occur after the analytics module 132 detects a sub-optimized workflow, for example . . . may receive information from the motion sensing system 115, the point of sale order system 113 and the sensor 112 of the order preparation device 111 and determine that a first order should be delayed while a second order should be prioritized in the event that the first order requires the user of a preparation device 111 that is in use while the second order requires devices which are available.”   Mentally a 
For the sake of discussion, in the previous Office action the claims were rejected under the abstract category of organizing human activity.  The Office appreciates amendments to remove the expressed human actors from the claim. Currently as claimed as explained above are found to the abstract idea of a mental process.  In the context of the instant specification, the best avenue forward would be to incorporate the carrying out of the next automated physical/tangible step based on the received order data, sensor data and analysis of all of the data.  See support for this recommendation in the instant specification at [34] see steps of automatically pre-heating or staring of self-cleaning (practical application), see MPEP 2106.04(d)(II). 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra solution activity. Where 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above the additional elements of the claim are to insignificant extra solution activity, which does not amount to significantly more when the elements are considered individually or as an ordered combination.

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al (US Pub. 2017/0290345) in view of Estelle et al (US Pub. 2015/0371316) and.


Claims 1, 8, and 15
Garden method of automated order fulfillment (Garden [25] “method of operation of a food preparation robotic system”), the method comprising: 
identifying, by one or more processors of a computer system, an order placed by a customer that includes preparation of at least one item included in the order at a physical location (Garden [30] “an order front end server computer system to, for example, receive orders from consumers or customers . . . received orders for food items” and [78] “one or more order front end server computer control systems 104 receive orders for food items from consumer or customer processor-based devices.  The order specifies each food item by an identifier and/or by a list of ingredients (e.g., toppings)”), wherein the order is included in a plurality of orders comprising a workflow process at the physical location (Garden [10] “pre-order stocking or caching may be based on previous demand and may be specific to food item(s), day, time, geographic location or even events” and [192] “order dispatch and en route cooking control systems 108, the on-board processor-based routing module 1074a, 1074b (FIG. 10), and/or the on-board processor-based cooking module 1076 (FIG. 10) may use the location information to statically or dynamically create and/or update delivery itinerary information and estimated time of arrival information for each consumer destination”); 
generating, by the one or more processors of the computer system, an updated workflow process that optimizes completion of a plurality of orders including the order by generating a set of modified tasks for employees and at least one automated order preparation device using alternate methods from the workflow process based at least in part on the received sensed order preparation information (Garden [8] “processor-based system can dynamically generate, maintain, and update a dynamic order queue to sequence various orders for food items . . . Data in the form of live updates may be provided to the controller to permit generating and updating of the dynamic order queue in continuous, near-continuous, or intermittent adjustments to the assembly, packaging, and dispatching instructions or sequence” and [226] “an order assembly control systems 106 (FIG. 1), generates a workflow for each order in the fulfillment queue”); and 
receiving, by the one or more processors of the computer system, sensed order checkpoint information related to a predetermined checkpoint associated with each of the plurality of orders occurring in parallel from the at least one sensor at the physical location (Garden [14] “receiving, by the control system, orders for food items electronically generated directly by customers”, [16] “at least one oven may include a first oven and at least a second oven, the second oven in parallel with the first oven along on-demand robotic food preparation assembly line”, [24] “least one sensor may sense at least one sensor that senses at least one of a position a flat piece of dough on a food grade conveyor belt . . . least one sensor may sense at least one of a position, a shape or an orientation of at least a deposit of a sauce on a flat piece of dough” and [25] “a food preparation robotic system may be summarized as including: sensing, by at least one sensor, at least one of a position, a shape or an orientation of at least one component of a food item; and receiving information, by a controller, from the at least one sensor; determining, by the controller, a pattern of movement of an end of arm tool based at least on part on the received information”); 
analyzing, by the one or more processors of the computer system, the sensed order checkpoint information (Garden [132] “proximity sensor or detector and the sauce dispenser 130 and based on a known or measured speed of the first or primary assembly conveyor 122a, a processor-based system can determine when the flatten dough 202a will be aligned with the sauce dispenser 130, and trigger the dispensing of sauce on the flatten dough”); and 
detecting, by the one or more processors of the computer system, a sub-optimized task fulfillment workflow related to task fulfillment by a plurality of different fulfillers from the sensed order checkpoint information (Garden [84] “one or more sensors that provide measurements related to the amount of sauce remaining in a reservoir 302. Such measurements can be used to identify when the amount of sauce in the reservoir is running low and should be refilled. In some implementations, the refilling of the reservoir 302 with sauce may be performed automatically without operator intervention from one or more sauce holding containers located elsewhere in the on-demand robotic food assembly line environment 100 that are fluidly coupled to the reservoirs” where the refilling is  [88] “machine-vision techniques (e.g., blob analysis) are employed to detect the position and shape of the dough and/or to detect the position and shape of the sauce on the dough 202b (FIG. 2A). One or more processors generate control signals based on the images to cause the appendages or arms 150 to move in defined patterns (e.g., spiral patterns) to cause the sauce spreader end effector or end of arm tool”).
providing, by the one or more processors of the computer system, at least a portion of the set of modified tasks to the employees and to the at least one automated order preparation device (Garden [79] “order assembly control systems 106 can provide instructions to the various components (e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans) to cause the assembly of the various food items in a desired order or sequence according to a workflow”).
Garden further teaches “order front end server computer control systems 104, one or more order assembly control systems 106, one or more on-demand robotic food assembly lines 102 portions of which are communicably coupled to the at least one order assembly control system(s) 106 via a network 120, and one or more order dispatch and en route cooking control system” (Garden [179] also see fig. 11-13) Garden however does not teach the following limitations that is taught by Estelle in the analogous art of system and a method for automatically detecting and processing physical events
Estelle abstract “includes retrieving data including time for preparation of the item selected for the purchase and alerting of an existence of the order.  The method also includes automatically detecting a physical event associated with the order” [33] “the list of the items and an estimated time for preparation of each of the items in the list . . . the estimated time for preparation of each of the two items is the same amount of time and the estimated time for preparation of the two same selected for purchase in the order would be remain that one same time.  For example, item such as a mixed drink takes an estimated time of ten minutes for preparation and when the order includes two of the same mixed drinks” and [47] “the receipt detector module 302 is a sensor device that detects whether a printed order ticket is waiting in the printer device or has been removed by a fulfillment personnel of the entity.”); 
Both Garden and Estelle are concerned with order fulfillment, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Garden   the receiving, by the one or more processors of the computer system, sensed order preparation information from at least one sensor at the physical location, the sensed order preparation information related to the order as taught by Estelle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

With respect to system claim 8 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  The claim recites that additional taught elements of:
A computer system (Garden [71] “on-demand robotic food assembly line environment 100 can include one or more order front end server computer control systems 104 to, for example, receive orders from consumer or customer processor-based devices, for instance a desktop, laptop or notebook computer 110a, smartphone 110b or tablet computer” and fig. 1), comprising: 
one or more processors (Garden [71] “one or more processors”); 
one or more memory devices coupled to the one or more processors (Garden [164] “processing unit 1006, a system memory 1008 and a system bus 1010 that communicably couples various system components including the system memory 1008 to the processing unit”); and 
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method of fulfilling orders (Garden [71] “one or more processors 112a and/or associated nontransitory storage media, e.g., memory (e.g., FLASH, RAM, ROM) 114a and/or spinning media (e.g., spinning magnetic media, spinning optical media) 116a that stores at least one of processor-executable instructions or data”), the method comprising:

With respect to computer program product claim 15 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  The claim recites that additional taught elements of:
A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method of fulfilling orders (Garden [71] “one or more processors 112a and/or associated nontransitory storage media, e.g., memory (e.g., FLASH, RAM, ROM) 114a and/or spinning media (e.g., spinning magnetic media, spinning optical media) 116a that stores at least one of processor-executable instructions or data”), the method comprising:

Claims 2, 9, and 16
Garden in view of Estelle teach all the limitations of the method of claim 1, further comprising providing a digital notification to the customer that includes an updated time of completion of the order (Garden [211], [232], and [245]).

With respect to claims 9 and 16 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 3, 10, and 17
Garden in view of Estelle teach all the limitations of the method of claim 2, wherein the providing is based, at least in part, on the time the customer entered the order and an estimated time of completion of at least a portion of the set of modified tasks (Garden abstract, [12], and [182]).

With respect to claims 10 and 17 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 4, 11, and 18
Garden in view of Estelle teach all the limitations of the method of claim 1, further comprising: 
receiving, by the one or more processors of the computer system, movement information detected by at least one sensor at the physical location, the movement information related to movement of both customers and employees within the physical location (Garden abstract, [5], [192] and [230]); and 
using, by the one or more processors of the computer system, the movement information in the generating the workflow (Garden [5], [172], and [192]).

With respect to claims 11 and 18 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 5, 12, and 19
Garden in view of Estelle teach all the limitations of the method of claim 4, further comprising: 
detecting, by the at least one sensor in the physical location, the movement information related to the movement of both customers and employees within the physical location (Garden [192]); 
detecting, by the at least one sensor in the physical location, the sensed order preparation information related to the order (Garden [192]); and 
providing, by the at least one sensor in the physical location, the sensed order preparation information and the movement information to the one or more processors of the computer system (Garden [192-193]).

With respect to claims 12 and 19 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 7 and 14
Garden in view of Estelle teach all the limitations of the method of claim 1, further comprising: 
receiving, by the at least one automated order preparation device, the sent at least the portion of the set of modified tasks (Garden [5], [11-12], and [31]); and 
performing, by the at least one automated order preparation device, a task directed by the sent at least the portion of the set of modified task (Garden [82-87]).

claim 14 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al (US 2020/0249660 A1) teaches Restaurants are also increasingly automating processes of ordering and food preparation, for example, with touchscreen and application interfaces for ordering and robotics and automated kitchen equipment taking over repeatable or dangerous tasks. 
Sinnet et al (US 2020/0139554 A1) teaches robotic kitchen appliances capable of performing a wide range of food preparation steps in a restaurant environment.
Redden et al (US 2019/0334907 A1) teaches a coffee maker may be equipped with a processor, a transceiver and an actuator where the coffee maker is controllable by one or several other system processors (e.g., the system server) to turn on and off and control other operating characteristics of the maker. In the case of some smart affordances like a coffee maker, the maker processor will also include sensors for sensing affordance conditions and will be able to report back to other system processors as conditions change. For instance, just prior to completion of brewing coffee, a coffee maker may sense the brewing state and send a confirmation message to a processor that manages the coffee maker so that a user can be notified that the coffee is ready to be consumed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623